Citation Nr: 0321201	
Decision Date: 08/25/03    Archive Date: 09/02/03

DOCKET NO.  02-11 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Whether new and material evidence has been submitted to 
reopen claim for service connection for back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1979 to July 
1979 and from May 1987 to April 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision from 
the Department of Veterans Affairs (VA) regional office (RO) 
in Cheyenne, Wyoming.  A review of the rating decision 
indicates that the RO apparently found that the veteran had 
submitted new and material evidence, and subsequently denied 
the veteran's claim for service connection for a back 
condition on its merits.

To establish jurisdiction over this matter, the Board must 
first consider the issue of whether new and material evidence 
has been submitted to reopen the claim for service connection 
for a back disorder.  38 C.F.R. §§ 5108, 7104 (2002).  The 
Board must proceed in this fashion regardless of the RO's 
actions.  See Barnett v. Brown, 83 F.3rd 1380 (Fed.Cir. 
1996).


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim; all reasonable development necessary for 
the disposition of the instant case has been completed.

2.  By rating decision in April 1994, entitlement to service 
connection for a back disorder was denied; the veteran did 
not initiate an appeal.

3.  The evidence submitted since the April 1994 rating 
decision pertinent to the claim for service connection for 
bears directly and substantially on the specific matter under 
consideration and is not cumulative and redundant; it is, in 
combination with other evidence, so significant that it must 
be considered in order to finally decide the merits of the 
claim.

4.  A chronic back disorder was not present during active 
service and is not otherwise related to such service.


CONCLUSIONS OF LAW

1.  The April 1994 RO decision, which denied service 
connection for a back disorder, is final.  38 U.S.C. § 7105 
(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993).

2.  New and material evidence has been submitted since the 
April 1994 RO decision pertinent to the claim of service 
connection for a back disorder and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.104, 
3.156  (2002). 

3.  A chronic back disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) became law 
to clarify the duty of VA to assist claimants in developing 
evidence pertinent to their claims for benefits. It 
eliminates the prior requirement that a claim be well 
grounded before VA's duty to assist arises.  VCAA requires 
that VA make reasonable efforts to assist a claimant in 
obtaining evidence to substantiate his or her claim unless it 
is clear that no reasonable possibility exists that would aid 
in substantiating the claim.  
Upon careful review of the claims folder the Board finds that 
all required notice and development action specified in this 
new statute have been complied with during the pendency of 
the current appeal.  Specifically, the Board finds that the 
September 2001 and the April 2002 rating decisions, the April 
2002 Statement of the Case (SOC) provided to the veteran, 
specifically satisfy the requirement at § 5103A of VCAA in 
that they clearly notify him of the evidence necessary to 
substantiate his claim.  By letters dated in May, July, and 
November 2001, the RO informed the veteran of what evidence 
was of record and advised him of how responsibilities in 
developing the record are divided.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran was afforded a thorough 
VA compensation and pension (C&P) physical examination.  All 
available service medical records have been received, as well 
as identified private medical records and VA records.  As the 
RO has secured a complete record and has also provided all 
required notice and assistance to the veteran, the Board 
finds that there is no prejudice in proceeding with the 
claims at this time.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).


New and Material Evidence

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

In Evans v. Brown, 9 Vet. App. 273, 285 (1996), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that in 
order to reopen a previously and finally disallowed claim 
there must be 'new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  

If new and material evidence has been received with respect 
to a claim, which has become final, then the claim is 
reopened and decided on a de novo basis.  38 U.S.C.A. § 5108.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).

Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred or 
aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131  (West 2002).  In order to show a chronic 
disease in service there must be a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b) (2002).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The April 1994 rating decision denied the service connection 
claim for a back disorder, noting that service medical 
records showed an acute back injury, but there was no 
evidence of a causal connection between the current back 
disorder and service.

At the time of the April 1994 rating decision, the record 
included copies of
service medical records, VA applications for C&P dated in May 
1992 and January 1994, a VA C&P physical examination from 
July 1992, and private medical records from P.L.P., M.D., 
K.A.P., M.D., and A.V.M., M.D.

Since the April 1994 rating decision, the veteran has 
submitted the following additional evidence in connection 
with his service connection claim for a back disorder:  (1) 
statements from Dr. K.A.P. dated in January 2001 and January 
2002, (2) treatment records from Dr. K.A.P., (3) 
rehabilitation records from M.C.C., (4) a fee basis 
examination from April 2002, and (5) numerous statements in 
support of the claim from the veteran and his wife.

Dr. K.A.P.'s January 2001 letter indicates the following:  

The veteran originally injured his back in early August 1991, 
when he fell a distance of over three feet and landed on his 
back.  He was taken to the dispensary and seen on at least 
four occasions after that.  The day before the fall, the 
veteran and two other soldiers moved a 5-kilowatt generator.  
The veteran left the service in April 1992 and had a five-
month hiatus from ongoing severe back problems because he was 
not doing a lot of physical lifting, twisting, bending, and 
stooping.  The veteran then injured his back in September 
1992 after he was no longer in the service.  Because of 
ongoing severe pain, the veteran eventually underwent a 
lumbar fusion and removal of hardware.  Currently he has 
ongoing pain secondary to sacroiliac abnormalities and 
evidence of a solid fusion.  Dr. P. concluded by expressing 
his belief that the veteran was injured in service 
originally, which is verifiable by his medical records.

For the limited purpose of determining whether new and 
material evidence has been submitted in the instant case, the 
Board will assume that the evidence submitted by and on 
behalf of the claimant must be presumed to be credible.  King 
v. Brown, 5 Vet. App. 19 (1993).

The Board finds that Dr. P's January 2001 letter is new and 
material to the issue under consideration in that it 
intimates that the veteran's back injury in service was 
chronic in nature and is related to his current back 
disorders.  This evidence bears directly and substantially on 
the issue of service connection for a back disorder and in 
combination with other evidence, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Accordingly, the Board reopens the claim for 
service connection for a back disorder and will now consider 
the merits of the claim.

Service medical records reflect that on at least two 
occasions in August 1991, the veteran sought treatment for 
back pain.  He initially presented for treatment early in 
August, reporting that he had fell down and had experienced 
low back pain for about 11/2 weeks prior to presenting.  On 
examination, the veteran had full active range of motion and 
neurovascular was intact distally.  Straight leg raising was 
negative and there was no obvious deformity.  The assessment 
was low back pain.  Later in August, the veteran attended a 
pain management class and physical therapy.  The records 
revealed no further treatment for the back after August 1991.  
Records show at the time of the veteran's out processing from 
service in March 1992, the veteran completed and signed a 
Report of Medical History, on which, he denied having 
recurrent back pain currently or in the past.  Records also 
indicate that a physician reviewed the veteran's service 
medical records and concluded that a separation physical 
examination was not needed.  The Report of Medical 
Examination is negative for a clinical evaluation; results of 
an eye examination and an audiometric evaluation are shown.

In May 1992, the veteran filed a claim for service connection 
for a number of conditions, including recurrent hernia 
condition, decreased vision, and hearing loss.

The veteran underwent a VA C&P physical examination in July 
1992.  He reported that he recently noted discomfort and 
swelling in the left groin area and suspected a recurrent 
left inguinal hernia.  Upon examination the veteran's 
carriage was unremarkable, his posture was erect, and his 
gait was normal.  Examination of his musculoskeletal system 
revealed good strength and motion in all extremities and 
distal pulses were intact.

Records from W.M.C. outpatient clinic indicates that the 
veteran presented with complaints of lower back pain in 
September 1992.  He reported that he had been lifting weights 
the day before, when he noticed onset of lower back pain and 
he has been sore ever since.  He denied any direct trauma to 
the back and reported that he never had any back problems in 
the past.  Examination indicated soreness in the lumbosacral 
area with minimal swelling.  Straight leg raising and Le 
Segue were negative.  Neurovascular bundle of both legs was 
intact.  X-rays of the lumbosacral spine were interpreted to 
show mild narrowing at the L5-S1 interspace.  The impression 
was acute lumbosacral strain.  A November 1992 magnetic 
resonance imaging (MRI) of the lumbar spine was interpreted 
to show a right paracentral disc herniation at L4-5 and a 
small posterior disc herniation at L5-S1.

A February 1993 letter from Dr. A.V.M. indicates that he 
evaluated the veteran's low back pain in his office on the 
date of the letter.  It indicates that the veteran took a job 
in the first week of September (1992) as a furnace operator.  
The job required that he bend over and pick up two 35-pound 
ingots in each hand from the floor, straighten up, turn, and 
place them into a kiln at waist level.  After a couple of 
weeks, he straightened up one time and felt a sharp pain.  He 
continued to have pain afterward and could not get out of bed 
the next day without his wife's help.  The letter reveals 
that the veteran was treated with electrical stimulation, 
heat, and exercises, which helped initially, but the benefits 
have plateaued and the symptoms were now worse.  Dr. M. 
wrote, "Whether or not he (the veteran) had some 
degenerative disc disease unknown to him prior to his injury 
is open to speculation.  It would have been helpful if he had 
had an MRI before this injury occurred, because a change 
might then logically be related to his present symptoms."

Records from Dr. K.A.P. reflect that he evaluated the 
veteran's continuing chronic incapacitating back pain and 
some bilateral radiating leg pain in June 1993.  The medical 
history, taken in June, indicates that the veteran related 
his back injury to September 1992.  It acknowledged the 
veteran's 11-year military history and indicated that the 
veteran denied any back problems while in the military.  The 
treatment note discloses that the veteran "was entirely well 
until a work-related injury on September 23, 1992."  Later 
in June the veteran underwent a discogram at L3-4 and L4-5.  
The diagnosis was a normal L3-4 discogram and an abnormal L4-
5 discogram.  A CT of the lumbar span was interpreted to show 
an annular tear at L4-5, degenerative disease at the L5-S1 
with level with central annular thickening and thickening of 
the ligamentum flavum.  In August 1993, the veteran underwent 
an anterior lumbar interbody fusion with discectomy and 
partial excision of the vertebral bodies at L4, L5, and S1.  
The veteran did well after his surgery until he had voiced 
complaints of pain for the last month in July 1996.  At that 
time, he complained of pain in a lump in the proximal part of 
his excision.  X-rays were interpreted to show a solid 2-
level fusion with good anterior grafts.

The veteran was not seen again until March 1999.  He 
complained of some increasing back pain and some radiating 
leg numbness, but not below the knee and just on the left 
side.  X-rays were again interpreted to show a definite solid 
fusion at both levels.  The assessment was hardware pain.  In 
May, the veteran underwent a hardware injection.  The veteran 
had the hardware removed in July.  In September 2000 the 
veteran underwent a trigger spot injection on the right 
proximal area of his back.  

The veteran indicated in a July 2001 Statement in Support of 
Claim that he experienced stabbing pain in his back the day 
after moving a 5-kilowatt generator.  The pain, which was 
excruciating, caused him to fall and land on his back.  He 
was taken to a dispensary and put on restriction to light 
duty and placed in a back class.  The veteran reported that 
he went for treatment two more times in Mannheim and once 
while on a convoy in Berlin.  When he separated, he told the 
doctor about his back problems and was told to take care of 
it when he got to Wyoming.  The veteran indicates that once 
there, he went to work in spite of his back pain because he 
needed to support his family.

In November 2001, the veteran underwent several procedures, 
including a posterolateral bilateral fusion at L3-4, 
decompression of the L3 and L4 nerve roots, and a complete 
laminectomy.

A letter from Dr. K.A.P. dated in January 2002 indicates that 
the veteran recently underwent a lumbar fusion extension to 
L3-4 and previously underwent a fusion at L4-5 and S1.  He 
opined that the veteran will have permanent impairments and 
he strongly recommended additional schooling and a white-
collar job.  Dr. P. concluded that the veteran would function 
best at sedentary to light work.

The veteran indicates in a Statement in Support of Claim 
dated in February 2002 that he had problems with his first 
doctor, A.V.M., M.D. in that the doctor would not record the 
information concerning the in-service injury as he provided 
it to him.  He indicated that Dr. M. did not want to wait for 
the government to pay.

The veteran's wife, in an undated Statement in Support of 
Claim received in February 2002, corroborates much of the 
veteran's account.  She states that he injured his back in 
August 1991 and went back a few times for treatment, 
including pain management classes and while in the field.  
She disclosed that the veteran also quit riding his bike to 
work because the pain was unbearable.

The veteran underwent a VA fee-basis physical examination in 
April 2002.  The examiner initially reviewed the veteran's 
records and interviewed the veteran concerning his direct 
history.  The veteran indicated that he first injured his low 
back in service, first, while hauling a generator and then, 
when he fell from a truck.  He sought treatment on several 
occasions and was treated conservatively.  After the veteran 
left service, he "blew out" his back on the job while 
lifting heavy ingots.  When he bent over he developed pain in 
the low back and had right lower extremity radiation.  
Initial treatment included physical therapy, medication, and 
a MRI, which revealed a disc bulge at L4-5 and a small disc 
herniation at L5-S1.  The veteran underwent several surgical 
procedures on his lumbar spine and did well until 1999 when 
he experienced continuing pain.  The hardware was removed, 
but the veteran did not fully improve.  Consequently he 
underwent a repeat discography and a revision of the 
arthrodesis at L3-4.  Postoperatively, he undergoes physical 
therapy.  There has not been full fusion as yet.  His private 
physician recommends vocational training.  Currently, the 
veteran uses a cane and takes medication for continued back 
pain.

Physical examination revealed poor gait and use of a cane.  
The veteran was very slow.  He was unable to walk on his 
heels and had difficulty walking on his toes.  
Neurologically, he had a normal motor sensation and deep 
tendon reflexes throughout.  Straight leg raising was 
positive at 40 degrees on the right and 60 degrees on the 
left.  There was a well-healed posterior incision.  The 
veteran was tender to palpation in the area of his 
lumbosacral spine.  He had difficulty getting on to the 
examination table and flexion of the back was severely 
limited.  Extension, rotation, and lateral bending were also 
poor.  X-rays were interpreted to show pedicle screws from 
L3-4 with a bone stimulator in place and a previous 
arthrodesis form L4 to S1, which appeared to be solid.  The 
L3-4 arthrodesis did not appear to be completely consolidated 
yet.

The examiner found that the veteran could not forward flex, 
rotate, or get on the examining table without significant 
pain.  The examiner found that the veteran had significant 
limitation of physical activity due to previous operations; 
he concurred with the treating physician's recommendation 
that the veteran be retrained to do sedentary or light work.  
The examiner noted that the veteran's 1999 surgery was paid 
for by a self-pay mechanism and the November 2001 surgery was 
paid for by workers' compensation.  He also noted the 
veteran's explanation for filing a worker's compensation 
claim.  The examiner opined that the veteran's initial low 
back injury in the late 1980s-1991 timeframe appeared to 
resolve on his discharge from service.  He concluded that it 
was not likely that the type of injury that the veteran 
described in the service would lead him to go on to require a 
multilevel arthrodesis with several surgeries were it not for 
the intervening injury on his civilian job.


II.  Analysis

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  Evidence of a current 
disability and the occurrence of an injury in service are 
undisputed.  Review of the record indicates that the crux of 
the veteran's claim is his contention that his in-service 
injury from August 1991 never resolved.  Moreover, it is his 
contention that the August 1991 injury was eventually 
diagnosed in November 1992 as a right paracentral disc 
herniation at L4-5 and a small posterior disc herniation at 
L5-S1.  As evidence in support of his claim, he submits his 
own testimony and statements, the lay statement of his wife, 
private treatment and rehabilitation records, and 
Dr. K.A.P.'s January 2001 and January 2002 opinions.   In 
determining whether documents submitted by an appellant are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999).

The Court of Appeals for Veterans Claims (formerly the Court 
of Veterans Appeals, hereafter the Court) has held that to 
comply with the statutory requirements of 38 U.S.C. § 7104(d) 
to provide "reasons or bases" for its decisions, the Board 
must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the veteran.  
Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. 
App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).

The Board finds that Dr. P's January 2001opinion has little 
probative value on the issue of service connection because it 
is inconsistent with the record as a whole.  In this regard, 
the Board observes initially that Dr. K.A.P.'s treatment 
notes of his initial evaluation of the veteran in June 1993 
are in direct conflict with his January 2001 opinion.  In 
1993, Dr. P. stated, "He (the veteran) relates an injury to 
his back in 9/92.  He spent 11 years in the military and 
denies any back problems while in the military."   The Board 
also notes that the inference from Dr. P's statement about a 
five-month hiatus from back problems is that the veteran had 
ongoing severe back problems from August 1991 to April 1992, 
when he was discharged from the service.  This is wholly 
unsupported by the veteran's service medical records, which 
show that the veteran denied recurrent back pain in March 
1992 and a medical doctor reviewed his records and found that 
an examination was not necessary.  For these reasons, the 
Board finds the January 2001 opinion of questionable 
probative value.

The Board finds that the VA examiner's opinion is more 
probative in addressing the question whether there is a nexus 
between the veteran's current back disorder and service.  The 
Board notes the veteran's objection to this opinion due to 
its purported reliance on whether the veteran filed for 
workers' compensation.  Review of the examination report does 
indicate that the examiner considered this in forming his 
opinion, but it appears that his conclusion was based on the 
veteran's description of his in-service injury and the 
appearance that it resolved on his exit discharge.  The Board 
finds nothing internally inconsistent with the VA opinion and 
the veteran's treatment records as a whole.  Accordingly, the 
Board finds the examiner's opinion credible and probative.  

The veteran and his wife's recent statements describing the 
veteran's ongoing complaints of back pain in service are also 
considered of questionable probative value.  The difficulty 
with their statements is that they are not only unsupported 
by medical records, but are, at times, contradicted by the 
record.  The veteran indicates that Dr. A.V.M. refused to 
correctly record the veteran's medical history for 
convenience or financial reasons.  Thus, according to the 
veteran, attributing his back symptoms to his on-the-job 
injury in September 1992 was a false statement on Dr. M's 
part.  The problem with this allegation is that the records 
from W.M.C., where the veteran initially sought treatment in 
September 1992, show that he denied previous back problems.  
And as previously discussed, notes from Dr. P's initial 
evaluation in June 1993 also indicate that September 1992 was 
the origin of the veteran's injury.  Thus, the veteran and 
his wife's statements with regard to the chronic nature of 
the in-service injury and the extent of treatment in service 
are not supported by treatment records.

While the Board emphasizes that the adjudication of claims 
for benefits under title 38 United States Code is 
nonadversarial, the Board, as well as RO adjudicators, are 
clearly charged with the task of making credibility findings.  
See Eddy v. Brown, 9 Vet App. 52 (1996); Meyer v. Brown, 9 
Vet App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 
(1994); Elkins v. Gober, 229 F. 3d 1369 (2000); Madden v. 
Brown, 125 F. 3d 1477, (Fed. Cir. 1997), Caluza v. Brown, 7 
Vet. App. 498 (1995).  And while the Board is confident that 
the veteran is personally convinced that he has a current 
back disability that is related to service, memories often 
fade and distort.   The Board finds that far more weight must 
be accorded to the statements of medical history made 
proximate to the events in question than those provided later 
and in the context of a claim for benefit.  Accordingly, the 
Board finds that service connection for a back disorder is 
not warranted in this case.

The positive and negative evidence in this case are not in 
approximate balance; therefore, reasonable doubt does not 
assist the veteran in this matter.




ORDER

New and material evidence has been received and the claim for 
service connection for a back disorder is reopened.  To this 
extent, the appeal is allowed.  

Service connection for a back disorder is denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

